ELLIS, Judge.
This is an appeal by William D. Lyons, Sr., from a decision of the Louisiana Commission on Governmental Ethics, dated September 20, 1972, the decretal portion of which reads as follows :
“Accordingly, the Commission, pursuant to the authority vested in it by Section 1121(A)(1) of the Code, does hereby direct the Governor, as the respondent’s appointing authority, to instruct Lyons that he must immediately cease the renting or leasing of premises from Frank O’Donnell or from any other individual who directly or indirectly conducts activities or operations regulated by the Alcoholic Beverage Control Board.
“In the event this prohibited activity is discontinued by the respondent within 15 days of rendition of this Opinion, no disciplinary action will be levied.”
The record affirmatively shows that Mr. Lyons had discontinued the reprobated conduct prior to the date of the public hearing, which was held on May 23, 1972.
*507There is, therefore, no basis for the order handed down by the Commission, the matter having become moot as of the time of the May 23, 1972, hearing.
The decision appealed from is therefore reversed with the Commission to pay the costs for which it may be responsible under the law.
Reversed.